

116 HR 8495 IH: Safeguarding Elections by Countering Unchallenged Russian Efforts Act
U.S. House of Representatives
2020-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8495IN THE HOUSE OF REPRESENTATIVESOctober 1, 2020Mr. Sherman (for himself, Ms. Waters, Mrs. Carolyn B. Maloney of New York, Mr. Green of Texas, and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Foreign Affairs, Intelligence (Permanent Select), and Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit United States persons from engaging in transactions relating to Russian sovereign debt.1.Short titleThis Act may be cited as the Safeguarding Elections by Countering Unchallenged Russian Efforts Act or SECURE Act. 2.FindingsCongress finds the following:(1)The intelligence community’s assessment of Russia’s Influence Campaign Targeting the 2016 US Presidential Election, produced by the Central Intelligence Agency, the Federal Bureau of Investigation, and the National Security Agency and published by the Office of the Director of National Intelligence on January 6, 2017, found that the following:(A)Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the United States presidential election. (B)Russian operations to influence the 2016 United States presidential election demonstrated a significant escalation in directness, level of activity, and scope of effort compared to previous operations aimed at undermining United States democratic institutions and order.(C)Russia will apply lessons learned from its Putin-ordered campaign aimed at the United States presidential election to future influence efforts worldwide, including against the United States and its allies and their election processes. (2)In July 2018, Director of the Federal Bureau of Investigation Christopher Wray publicly stated, My view has not changed, which is that Russia attempted to interfere with the last election and that it continues to engage in malign influence operations to this day. Director Wray also stated that Russia’s malign influence operations represent a threat that we need to take extremely seriously and respond to with fierce determination and focus.(3)In August 2018, Director of National Intelligence Dan Coates publicly stated that We continue to see a pervasive messaging campaign by Russia to try to weaken and divide the United States.. In December 2018, Director Coates submitted the report of the intelligence community on foreign interference in the 2018 midterm elections, which found that Russia continued to conduct influence activities and messaging campaigns targeted at the United States to promote its strategic interests. (4)Special Counsel Robert Mueller’s report, released in April 2019, concluded that, The Russian government interfered in the 2016 presidential election in a sweeping and systemic fashion. On July 24, 2019, during congressional testimony, Mueller noted that Russia’s malign efforts to interfere in United States elections were continuing as we sit here. (5)On August 7, 2020, in an Election Threat Update for the American Public, National Counterintelligence and Security Center Director William Evanina included Russia among foreign states of primary concern that continue to use covert and overt influence measures in its attempts to sway U.S. voters’ preferences and perspectives, shift U.S. policies, increase discord in the United States, and undermine the American people’s confidence in our democratic process.(6)On September 10, 2020, the Department of the Treasury issued sanctions targeting a Russian agent and other Russia-linked individuals for interference in United States elections, including efforts to influence the 2020 United States presidential election. (7)On September 17, 2020, during congressional testimony, FBI Director Wray stated that the intelligence community has observed very active, very active, efforts by the Russians to influence our election in 2020, and that this has been done to primarily to denigrate Vice President Biden in what the Russians see as a kind of an anti-Russian establishment.3.Sense of Congress on Russian interference in United States electionsIt is the sense of Congress that—(1)the Government of Russia has continued to interfere in the 2020 United States presidential election;(2)to date the United States has not subjected the Government of Russia to meaningful consequences for its interference in United States elections; and (3)the imposition of significant economic sanctions against the Government of Russia is appropriate to deter continued Russian interference in United States elections.4.Prohibition on United States persons from engaging in transactions relating to Russian sovereign debt(a)Prohibition(1)In generalNot later than 30 days after the date of the enactment of this Act, the President shall issue regulations to prohibit United States persons from engaging in transactions with, providing financing for, or in any other way dealing in Russian sovereign debt that is issued on or after the date that is 60 days after such date of enactment.(2)Russian sovereign debt definedIn this subsection, the term Russian sovereign debt means—(A)bonds issued by the Russian Central Bank, the Russian National Wealth Fund, the Russian Federal Treasury, or agents or affiliates of any such institution, regardless of the currency in which they are denominated and with a maturity of more than 14 days;(B)foreign exchange swap agreements with the Russian Central Bank, the Russian National Wealth Fund, or the Russian Federal Treasury, regardless of the currency in which they are denominated and with a duration of more than 14 days; and(C)any other financial instrument, the maturity or duration of which is more than 14 days, that the President determines represents the sovereign debt of Russia.(3)Requirement to publish guidanceThe President shall publish guidance on the implementation of the regulations issued pursuant to paragraph (1) concurrently with the publication of such regulations.(b)Report(1)In generalNot later than 90 days after the regularly scheduled general election for Federal office in 2022, and each regularly scheduled general election for Federal office thereafter, the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, and the Director of the Central Intelligence Agency, shall submit to the President, the Secretary of State, the Secretary of the Treasury, and the appropriate congressional committees and leadership a report on whether there is or is not significant evidence available for the Director to determine that the Government of Russia, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in such general election or any other election for Federal office held since the most recent prior regularly scheduled general election for Federal office, including an identification of any officials of that government, or persons acting as agents of or on behalf of that government, that knowingly engaged in interference in any such election.(2)Additional reportIf the Director of Intelligence—(A)determines in a report submitted under paragraph (1) that there is not significant evidence available for the Director to determine that the Government of Russia, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in any election described in paragraph (1); and(B)subsequently determines that there is significant evidence available for the Director to make such a determination, the Director shall submit to the President, the Secretary of State, the Secretary of the Treasury, and the appropriate congressional committees and leadership a report on such subsequent determination not later than 30 days after making that determination. (3)FormEach report required by this subsection shall be submitted in unclassified form, but may include a classified annex.(c)Suspension authority(1)In generalThe President may, for the period of time described in paragraph (3), suspend the application of any prohibition on United States persons from engaging in transactions described in subsection (a) if, not later than 30 days after the date on which a report described in subsection (b) is submitted to the officials described in subsection (b) and the appropriate congressional committees and leadership with respect to a regularly scheduled general election for Federal office, the President—(A)determines that there is not significant evidence available for the President to determine that the Government of Russia, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in such general election or any other election for Federal office held since the most recent prior regularly scheduled general election for Federal office; and(B)submits to the appropriate congressional committees and leadership a report that contains the determination of the President under subparagraph (A) and a justification for the determination.(2)Clarification regarding suspensionIf—(A)the President suspends the application of any prohibition on United States persons from engaging in transactions described in subsection (a); (B)such United States persons engage in transactions described in subsection (a) involving Russian sovereign debt that is issued during the period of time in which the suspension is in effect; and(C)such United States persons are subject to the application of any prohibition on United States persons from engaging in transactions described in subsection (a) after such period of time in which the suspension is in effect,such United States persons may not be subject to any prohibition on United States persons from engaging in transactions described in subsection (a) with respect to engaging in transactions involving Russian sovereign debt described in subparagraph (B). (3)Time period describedThe period of time described in this paragraph is the period—(A)beginning after the 60-day period described in paragraph (1)(B); and(B)ending on or before the date that is 60 days after the date of the next regularly scheduled general election for Federal office.(d)Waiver authorityThe President may waive the application of any prohibition on United States persons from engaging in transactions described in subsection (a) if—(1)the President—(A)determines that the waiver is in the vital national security interests of the United States; and(B)submits to the appropriate congressional committees and leadership a report that contains the determination of the President under subparagraph (A); and(2)in the case of such waiver authority exercised on or before February 1, 2021, a joint resolution of approval with respect to such determination is enacted into law pursuant to subsection (e).(e)Expedited procedures for joint resolution of approval(1)DefinitionThe term joint resolution of approval means only a joint resolution of either House of Congress, the matter after the resolving clause of which is as follows: That Congress approves the determination of the President under subparagraph (A) of section 4(d)(1)(A) of the Election Protection and Russian Sanctions Act on __., with the blank space being filled with the appropriate date.(2)Expedited proceduresA joint resolution of approval introduced in either House of Congress shall be considered in accordance with the procedures of section 601(b) of the International Security Assistance and Arms Export Control Act of 1976. If such a joint resolution should be vetoed by the President, the time for debate in consideration of the veto message on such measure shall be limited to twenty hours in the Senate and in the House shall be determined in accordance with the Rules of the House.(3)Rules of House of Representatives and SenateThis subsection is enacted by Congress—(A)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution, and it supersedes other rules only to the extent that it is inconsistent with such rules; and (B)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.(f)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Finance, the Select Committee on Intelligence, and the Committee on Rules and Administration of the Senate; and(B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, the Permanent Select Committee on Intelligence, and the Committee on House Administration of the House of Representatives.(2)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means—(A)the appropriate congressional committees;(B)the majority leader and minority leader of the Senate; and(C)the Speaker, the majority leader, and the minority leader of the House of Representatives.(3)Elections for Federal officeThe term elections for Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.), except that such term does not include a special election.(4)Interference in elections for Federal officeThe term interference, with respect to an election for Federal office:(A)Means any of the following actions of the government of a foreign country, or any person acting as an agent of or on behalf of such a government, undertaken with the intent to influence the election:(i)Obtaining unauthorized access to election and campaign infrastructure or related systems or data and releasing such data or modifying such infrastructure, systems, or data.(ii)Blocking or degrading otherwise legitimate and authorized access to election and campaign infrastructure or related systems or data.(iii)Contributions or expenditures for advertising, including on the internet. (iv)Using social or traditional media to spread significant amounts of false information to individuals in the United States.(B)Does not include communications clearly attributable to news and media outlets which are publicly and explicitly either controlled or in large part funded by the government of a foreign country. (5)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)PersonThe term person means an individual or entity.(7)United States personThe term United States person means—(A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.